18-52490




           18-52490-amk   Doc 2   FILED 10/17/18   ENTERED 10/17/18 09:52:40   Page 1 of 5
18-52490




           18-52490-amk   Doc 2   FILED 10/17/18   ENTERED 10/17/18 09:52:40   Page 2 of 5
18-52490




           18-52490-amk   Doc 2   FILED 10/17/18   ENTERED 10/17/18 09:52:40   Page 3 of 5
18-52490




           18-52490-amk   Doc 2   FILED 10/17/18   ENTERED 10/17/18 09:52:40   Page 4 of 5
18-52490




           18-52490-amk   Doc 2   FILED 10/17/18   ENTERED 10/17/18 09:52:40   Page 5 of 5
